


110 HR 5368 IH: To suspend the duty on Aluminum (0.010″ and

U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5368
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2008
			Mr. Barrett of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend the duty on Aluminum (0.010″ and
		  thicker).
	
	
		1.Aluminum (0.010″ and
			 thicker)
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Aluminum (o/than alloy), plates/sheets/strip, w/thick. o/0.2
						mm, o/than rectangular (incl. sq), not clad (provided for in subheading
						7606.91.90)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
